Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/2/21 has been entered.

Applicant’s arguments filed on 8/2/21 with the said request for an RCE are acknowledged and have been entered.  Applicant’s amendment and response filed 11/2/21 is acknowledged and has been entered.  Applicant’s amendment and response filed 8/26/19 was acknowledged and had been entered.  

2.  Applicant is reminded of Applicant's election without traverse of Group I in Applicant’s response filed 5/14/18 and Applicant’s election with traverse of the species SEQ ID NO: 16 with one the substituent that is “W” at position 80 and heterologous peptide that is an antibody or fragment thereof in Applicant’s responses filed 7/31/18 and 1/16/19.  

There are no claims remaining that are drawn to the elected species.  Applicant is reminded that search and examination had been extended to the species recited in instant base claim 1 having an attached heterologous peptide that is an antibody or fragment thereof as recited in instant dependent claim 11.  Search and examination is also being extended to the species recited in instant dependent claims 17, 18 and 45.

Claims 1, 6, 10, 11, 13, 16-18, 21, 22 and 45-50 are presently being examined.  

3.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

The amendatory material not supported by the disclosure as originally filed is as follows:  a composition comprising the modified molecule of claim 1 further comprising a therapeutic or diagnostic agent, including wherein the therapeutic or diagnostic agent is attached to the modified molecule.

The originally filed claims 17 and 18 ultimately depend upon claim 1 which recites a non-natural, modified domain molecule from a mammalian MIC molecule, which comprises an amino acid sequence having at least 80% identity to a native domain of the MIC molecule, and wherein the domain molecule has two or more of its native amino acids replaced at positions selected from the group consisting of 20, 68, 125, 152, 161 and 166.  As such, originally filed claim 1 recites a  molecule (a MIC molecule) that is different from the molecule recited in instant base claim 1 (ULBP3 that is modified), wherein the modifications occur in different recited positions and wherein the MIC molecule and the ULBP3 molecule have a very low sequence identity to each other (on the order of about 20%, see especially page 293 at section V of evidentiary reference Strong and McFarland (Adv. Prot. Chem. 2004, 68: 281-312).

The originally filed disclosure in the instant specification discloses therapeutic or diagnostic agents, particularly those that are small and stable, in the context of a payloaded iFv, whereby the iFv is an insertable antibody single domain variable region that comprises VL and VH domains with their termini fused to form a circular peptide and then split at a non-terminus site for insertion into for example, a MIC protein or a MHC family protein (see [0036]-[0038]).  This disclosure does not provide support for the claimed molecule recited in instant dependent claims 17 and 18.

5.  Claims 21 and 22 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
 domain molecule from a human native NKG2D ligand molecule, which comprises an amino acid sequence having at least 95% identity to SEQ ID NO: 17 (ULBP3) and wherein in the said domain molecule cysteine at position 103 in SEQ ID NO: 17 is replaced by serine (C103S) and the arginine at position 162 in SEQ ID NO: 17 is replaced by glycine (R162G) (as recited in instant base claim1 or in dependent claim 10, the latter having an attached heterologous peptide).  

The specification discloses that SEQ ID NO: 17 is the 1-2 domains of ULBP3, an NKG2D ligand, that the C103S mutation was made to remove an unpaired cysteine that could potentially interfere with panning, while the R162G mutation was the result of a frequently observed mutation in a 36-amino acid mutagenesis study that confers higher affinity NKG2D binding upon the variant through slower dissociation or off-rate (e.g., [0082], [0084], [0085]).  

The specification does not provide a definition for a modified 1-2 domain molecule, limiting or otherwise.  However, inherent in a “pharmaceutical” composition “for treating a mammal suspected of having a malignancy or viral infection” is the requirement that the modified molecule (i.e., the variant molecule) must possess the functional properties of binding to NKG2D and binding with enhanced affinity.  The variant recited in the composition of the instant claims has at least 95% identity to the amino acid sequence of SEQ ID NO: 17 which allows for 9 amino acid differences, 2 of which are the C103S and the R162G mutations (given the length of SEQ ID NO: 17 which is 187 amino acid residues).  An additional 7 positions in SEQ ID NO: 17 are therefore encompassed by the claim language (207 variants or 1,280,000,000 just considering naturally occurring amino acid substituents).  In addition, the at least 95% identity also encompasses additions and deletions of residues in SEQ ID NO: 17, increasing the number of variants.

The specification discloses that only 36 of the 187 positions in SEQ ID NO: 17 were chosen for extensive mutagenesis.  The results of the study disclosed in the specification revealed specific mutations at two positions R162 (G, A, Y) and K165 (S, P, A, T, H, N, Q, G) were found to result in variants having increased affinity of binding to NKG2D through slower off rates.  However, the variant recited in the composition of the instant claims already has the R162G mutation, while the other six mutations can be present at any position in SEQ ID NO: 17 that is not R162G.  Although a variant having the R162G mutation together with the remainder of the sequence of SEQ ID NO: 17 00remaining unchanged had enhanced NKG2D binding affinity as enunciated above, there is no disclosure that the presence of the R162G mutation by itself on a background of SEQ ID NO: 17 having up to seven additional substitutions at any position therein is correlative to the functional property of retention or enhancement of binding to NKG2D.  
Thus, there is no structure/function relationship for a variant to possess the functional property of binding to NKG2D except for the specific mutations at positions 162 and 165 that are disclosed in the specification.   In addition, the specification does not disclose a representative number of species of modified molecule that retains binding to NKG2D or has enhanced binding to NKG2D, as the aforementioned discovered variants at [0085] in the specification have the said specific substitutions at only two positions in the 187 amino acid long ULBP3 polypeptide represented by SEQ ID NO: 17.

Although one of skill in the art would be able to make additional substitutions at the remaining 178 positions in SEQ ID NO: 17 that also have the C103S and R162G mutations and test them for retention or enhancement of binding to NKG2D: 

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).
	
Therefore, it appears that the instant specification does not adequately disclose the breadth of the non-natural, modified  domain molecule from a human native NKG2D ligand molecule, which comprises an amino acid sequence having at least 95% identity to SEQ ID NO: 17 and having C103S and R162G mutations and that retains or exhibits increased binding affinity to NKG2D.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such recited non-natural, modified  domain molecules and hence not in possession of the pharmaceutical composition for treating a mammal suspected of having a malignancy or viral infection comprising this molecule at the time the instant application was filed.  

Applicant’s arguments in the submission filed 8/2/21 on pages 2-3 reference the same arguments set forth on pages 8-10 of the Appeal Brief filed 7/20/20.  These arguments pertained to claims 1, 6, 10, 11, 16, 21 and 22.  Applicant’s said arguments have been fully considered, but are not persuasive for the same reasons enunciated in the Examiner’s Answer to the Appeal Brief mailed 10/26/20 on pages 4-7 at section I.

6.  Claims 1, 10, 11, 13, 16-18, 21, 22 and 45-50 stand rejected under 35 U.S.C. 112(a) or 25 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.  

The specification does not disclose how to use the instant invention, a non-natural, modified  domain molecule/pharmaceutical composition thereof from a human native NKG2D ligand molecule, which comprises an amino acid sequence having at least 95% identity, including at least 96% to at least 99% identity, to SEQ ID NO: 17 (ULBP3) and wherein in the said domain molecule cysteine at position 103 in SEQ ID NO: 17 is replaced by serine (C103S) and the arginine at position 162 in SEQ ID NO: 17 is replaced by glycine (R162G) (as recited in instant base claim1 or in dependent claim 10, the latter having an attached heterologous peptide, or an attached immunogen as is recited in instant dependent claim 45). In addition, the specification does not disclose how to use the instant invention recited in dependent claim 50, a derivative of an  domain molecule, wherein the said derivative is derived from the modified  domain molecule of claim 1.

The specification has not enabled the breadth of the claimed invention because the claims encompass over 1 billion variants in the case of “at least 95% identity” or over 8,000 variants in the case of “at least 99% identity, wherein it is unpredictable that the majority of these variants can be used, including in a pharmaceutical composition for treating a mammal suspected of having a malignancy or viral infection (the intended use for which is recited in instant claims 21 and 22), and wherein the specification does not disclose which variants within the scope of the claims are operable and wherein undue experimentation is involved in determining those that are operable.  In the case of the derivative recited in instant dependent claim 50 and in the face of no limiting definition in the specification for “derivative” or a definition for a “modified 1-2 domain molecule”, said derivative does not even have to have more than one amino acid residue in common with the molecule recited in instant base claim 1, thus encompassing billions of variant molecules. The genus of malignancies and viral infections that occur in mammals is very broad.  The specification does not disclose how to use the variants that do not bind NKG2D with sufficient affinity and which do not have a treatment effect in treating a patient suspected of having a viral infection or a malignancy, nor does the specification disclose how to use the variants that do not bind to NKG2D with sufficient affinity for any other purpose, and does not disclose which of the billions of species encompassed by the claims are operative embodiments, and undue experimentation is involved in determining those that are operable. 

The disclosed use for the modified domain molecules is for therapy, for directed target cell lysis when attached to a targeting antibody and for inducing NK cell-mediated lysis through interaction with NKG2D on the surface of NK cells (e.g., ([0092]).  One of skill in the art was aware before the filing date of the claimed invention that NKG2D is an activating NK cell receptor that can detect the presence of stress-induced self ligands such as human ULBP molecules and MIC molecules; consequently, ULBP molecules and MIC molecules can bind to NKG2D on and activate human NK cells and certain T cells ([e.g., [0057]).  The intended use of the pharmaceutical compositions recited in instant claims 21 and 22 is to treat a mammal suspected of having a malignancy or a viral infection.  There are no working examples of either of these treatments that employ a variant of SEQ ID NO: 17 having a C103S and R162G mutation, nor those that in addition have at least 95% identity thereto.  In addition, the specification does not provide a definition, limiting or otherwise for “derivative” for a “modified 1-2 domain molecule
The presence of inoperative embodiments within the scope of a claim does not necessarily render a claim nonenabled. The standard is whether a skilled person could determine which embodiments that were conceived, but not yet made, would be inoperative or operative with expenditure of no more effort than is normally required in the art. Atlas Powder Co. v. E.l. duPont de Nemours & Co., 750 F.2d 1569, 1577,224 USPQ 409, 414 (Fed. Cir. 1984) (prophetic examples do not make the disclosure non-enabling). Although, typically, inoperative embodiments are excluded by language in a claim the scope of the claim may still not be enabled where undue experimentation is involved in determining those embodiments that are operable. A disclosure of a large number of operable embodiments and the identification of a single inoperative embodiment did not render a claim broader than the enabled scope because undue experimentation was not involved in determining those embodiments that were operable. In re Angstadt, 537 F.2d 498, 502-03, 190 USPQ 214, 218 (CCPA 1976); and MPEP Section 2164.08(b). However, claims reading on significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. Atlas Powder Co. v. E.l. duPont de Nemous & Co. 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 19711: see also MPEP Section 2164.08(b).
The specification discloses that SEQ ID NO: 17 is the 1-2 domains of ULBP3, an NKG2D ligand, that the C103S mutation was made to remove an unpaired cysteine, while the R162G variant based upon SEQ ID NO: 17 was the result of a frequently observed mutation in a 36-amino acid mutagenesis study that confers higher affinity NKG2D binding upon the variant through slower dissociation or off-rate (e.g., [0082], [0084], [0085]).  (Note that higher affinity can also be obtained through higher on-rate.)
The specification discloses that only 36 of the 187 positions in SEQ ID NO: 17 were chosen for extensive mutagenesis.  The results of the study disclosed in the specification revealed specific mutations at two positions R162 (G, A, Y) and K165 (S, P, A, T, H, N, Q, G) were found to result in variants having increased affinity of binding to NKG2D through slower off rates.  However, the variant recited in the composition of the instant claims already has the R162G mutation, while the other seven mutations can be present at any position in SEQ ID NO: 17 that is not R162G.  Although a variant having the R162G mutation together with the remainder of the sequence of SEQ ID NO: 17 remaining unchanged had enhanced NKG2D binding affinity as enunciated above, there is no disclosure that the presence of the R162G mutation by itself (and including the C103S substituent) on a background of SEQ ID NO: 17 having up to seven additional substitutions at any position therein is correlative to the functional property of retention or enhancement of binding to NKG2D.  The specification does not provide a definition for “a modified 1-2 domain molecule”, limiting or otherwise.  Nor does the specification provide a definition for “derivative”. 
The variant recited in the instant claims has at least 95% identity to the amino acid sequence of SEQ ID NO: 17 which allows for 9 amino acid differences, 2 of which are the C103S and the R162G mutations (given the length of SEQ ID NO: 18 which is 187 amino acid residues).  An additional 7 positions in SEQ ID NO: 17 are therefore encompassed by the claim language.  This constitutes 207 or 1,280,000,000 variants just considering naturally occurring single amino acid substituents at one position only; substitutions at combinations of additional positions increases the number of variants.  In addition, the at least 95% identity also encompasses additions and deletions of residues in SEQ ID NO: 17, increasing the number of variants even further.  For “at least 96% identity”, this would constitute over 206 or over 64,000,000 variants.  For “at least 97% identity”, this would constitute over 205 or over 3,200,000 variants.  For “at least 98% identity”, this would constitute over 204 or over 160,000 variants.  For “at least 99% identity”, this would constitute over 203 or over 8,000 variants.  

As pertains to the derivative of an 1-2 domain molecule that is recited in instant dependent claim 50, there is no definition in the specification of “derivative”, and so the said derivative need not have any more than one amino acid residue in common with a sequence comprising an amino acid sequence having at least 95% identity to the 187 amino acid residue sequence of SEQ ID NO: 17 having C103S and R162G substituent amino acid residues that is recited in instant base claim 1.

As to the disclosed use in the specification for the claimed non-natural, modified 1-2 domain molecule in therapy, for directed target cell lysis when attached to a targeting antibody and for inducing NK cell-mediated lysis through interaction with NKG2D on the surface of NK cells (e.g., ([0092]), the art has established that there are factors in vivo that are independent of the primary amino acid sequence of a protein or polypeptide that influence whether or not NK cell activation/lysis can be achieved to effect a treatment response: 
Evidentiary reference Finlay and McFadden (Cell, 2006, 124: 767-782, of record) teaches that factors intrinsic to a subject having a viral infection can negatively influence NK cell activation in vivo.  Said reference teaches that there are many and various virulence strategies used by viral pathogens to subvert and exploit the immune system.  Finlay and McFadden teach that just considering effects on NK cells alone, viruses infect and kill immune cells such as dendritic cells, antigen presenting cells, lymphocytes and macrophages (that NK cells influence or modulate), they inhibit CT/NK cell killing pathways, as well as alter immune cell signaling, effector functions or differentiation. Many viruses can generate a mutant and diverse set of progeny to permit selective escape from host elements of innate immunity such as NK cell clearance.  Finlay and McFadden teach that in general, viruses can interfere with either NK receptor-mediated recognition of virus-infected cells, NK-activating cytokines, the intracellular activation pathways, or their effector cascades.  Finlay and McFadden teach that viruses use anti-NK strategies such as expressing homologs of MHC class I, modulating infected cell MHC expression, blockade of NK-activating cytokines like type I interferon, antagonism of NK receptor functions or inhibition of NK effector pathways (see entire reference).  
Evidentiary reference Doubrovina et al (J. Immuno. 2003, 171: 6891-6899, of record) teaches that NK cells from patients with colorectal cancer lack expression of activating NKG2D and chemokine CXCR1 receptors, wherein these NK cells do not kill tumor cells and do not traffic to xenografted carcinoma, form an immunological synapse with tumor cells or delay tumor growth in vivo, suggesting the NK immunity is downmodulated in vivo in these patients, including by downmodulation of such activating receptors as NKG2D and CXCR1 by endogenous decoy ligands (i.e., by soluble MIC molecules) (see entire reference, especially abstract).  
Thus, the evidentiary reference and the instant specification underscore unpredictability in the art of introducing combinations of mutations into a protein such as SEQ ID NO: 17, even if one mutation is “G” at position 162 (and additionally the C103S substitution) such that the resulting sequence comprises an amino acid sequence having at least 95% identity to the amino acid sequence of SEQ ID NO: 17, and wherein the resulting polypeptide can be used for its purpose of activating a NK cell (through alteration of said variant polypeptide to bind and activate an NK cell through the NKG2D receptor on an NK cell) in vitro or in vivo to treat a mammal suspected of having a malignancy or a viral infection. This is also the case for the derivative recited in instant dependent claim 50 that does not necessarily have to have more than one amino acid residue in common with the molecule recited in instant base claim 1.
There is insufficient guidance in the specification as to how to use the instant invention. Undue experimentation would be required of one skilled in the art to practice the instant invention. See In re Wands 8 USPQ2d 1400 (CAFC 1988).
Applicant’s arguments in the submission filed 8/2/21 on page 3 reference the same arguments set forth on pages 11-17 of the Appeal Brief filed 7/20/20.  Applicant’s said arguments have been fully considered, but are not persuasive for the same reasons enunciated in the Examiner’s Answer to the Appeal Brief mailed 10/26/20 on pages 7-11 at section II.  These arguments pertained to claims 1, 6, 10, 11, 16, 21 and 22.

Applicant asserts that these subject matter of the instant claims is enabled by the specification at least because persons of skill in the art could make and use the genus of modified 1-2 domain molecules without undue experimentation and because adequate enablement does not require the claims to expressly teach how to use the invention.  

However, undue experimentation would be required to use the instant invention over its full scope for the reasons of record. The claims are not required to teach how to use the invention, as they are the invention; rather, the specification must disclose how to use the invention over its full scope without undue experimentation.  

7.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
8.  Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 50 is indefinite in the recitation of a “derivative of an 1-2 domain molecule” because it is not clear what is meant.  Claim 50 further recites “wherein said derivative is derived from the modified 1-2 domain molecule of claim 1.” There is no definition in the specification for “derivative” nor for a “modified 1-2 domain molecule”.  Thus, the metes and bounds of claim 50 are unclear.

9.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11. Claim 50 is rejected under 35 U.S.C. 102(a)(i) as being anticipated by US 7,193,058 (issue date 2007).

Claim Interpretation:  As pertains to the derivative of an 1-2 domain molecule that is recited in instant dependent claim 50, there is no definition in the specification of “derivative”, and so the said derivative need not have any more than one amino acid residue in common with a sequence comprising an amino acid sequence having at least 95% identity to the 187 amino acid residue sequence of SEQ ID NO: 17 having C103S and R162G substituent amino acid residues that is recited in instant base claim 1 (i.e., including that it need not have the C103S and R162G substituent amino acid residues).

US 7,193,058 discloses a ULBP 3 polypeptide consisting of the sequence of SEQ ID NO: 10 of the said reference.  The sequence labeled “Qy” is instantly recited SEQ ID NO: 17 having the C103S and R162G substituent amino acid residues, whereas the sequence labeled “Db” is the search result, SEQ ID NO: 10 in US 7,193,058 (see GenCore version 6.4.1 search comparison below).  (See entire reference, especially summary of the invention at the 1st para, col. 15 at lines 21-31, SEQ ID NO: 10).  






A GenCore version 6.4.1 search run on 8/10/21 provides this comparison:
Query Match 96.4%; Score 979;  DB 7;  Length 239; Best Local Similarity   97.8%; Matches  180;  Conservative 1;  Mismatches 3;  Indels 0;  Gaps 0;

Qy          2 AEPHSLWYNFTIIHLPRHGQQWCEVQSQVDQKNFLSYDCGSDKVLSMGHLEEQLYATDAW 61
              |: |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         24 ADAHSLWYNFTIIHLPRHGQQWCEVQSQVDQKNFLSYDCGSDKVLSMGHLEEQLYATDAW 83

Qy         62 GKQLEMLREVGQRLRLELADTELEDFTPSGPLTLQVRMSCESEADGYIRGSWQFSFDGRK121
              ||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||
Db         84 GKQLEMLREVGQRLRLELADTELEDFTPSGPLTLQVRMSCECEADGYIRGSWQFSFDGRK143

Qy        122 FLLFDSNNRKWTVVHAGARRMKEKWEKDSGLTTFFKMVSMGDCKSWLRDFLMHRKKRLEP181
              |||||||||||||||||||||||||||||||||||||||| |||||||||||||||||||
Db        144 FLLFDSNNRKWTVVHAGARRMKEKWEKDSGLTTFFKMVSMRDCKSWLRDFLMHRKKRLEP203

Qy        182 TAPP 185
              ||||
Db        204 TAPP 207

12.  The terminal disclaimer filed on 7/20/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.10,259,858 has been reviewed, is accepted, and is sufficient to overcome the prior rejection of record of claims 1, 10, 11, 13, 16 21 and 22 as being rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 19, 22 and 23 of U.S. Patent No.10,259,858.  

13.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.  Claim Interpretation:  As pertains to the derivative of an 1-2 domain molecule that is recited in instant dependent claim 50, there is no definition in the specification of “derivative”, and so the said derivative need not have any more than one amino acid residue in common with a sequence comprising an amino acid sequence having at least 95% identity to the 187 amino acid residue sequence of SEQ ID NO: 17 having C103S and R162G substituent amino acid residues that is recited in instant base claim 1 (i.e., including that it need not have the C103S and R162G substituent amino acid residues).

Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,117,969.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed derivative of an 1-2 domain molecule recited in instant dependent claim 50 need only have one amino acid residue in common with the molecule recited in instant base claim 1 (which is a modified ULBP3 polypeptide), while the claims of ‘969 are drawn to a non-natural, modified 1-2 domain molecule that has at least 95% identity to the entirety of SEQ ID NO: 16 (i.e., wild-type ULBP2, see column 6 at lines 14-15 of ‘969) with a portion of the 95% identity being taken up by amino acid substituents at four positions (out of nine possible positions that can be substituted in the 189 amino acid residue wild-type protein that is represented by SEQ ID NO: 16).  

Likewise, SEQ ID NO: 16 of the instant application is also wild-type ULBP2 (see [0082] of the instant specification).  An EMBOSS_001 comparison of the sequence of instantly recited SEQ ID NO: 17 (top sequence, see [0082] of the instant specification) with the sequence of SEQ ID NO: 16 (bottom sequence) indicates that the two share 55.6% identity.  

Program: needle
# Rundate: Fri 9 Oct 2020 18:53:52 # Commandline: needle
#	-auto
#	-stdout
# -asequence emboss_needle-I20201009-185350-0123-62803632-p1m.asequence # -bsequence emboss_needle-I20201009-185350-0123-62803632-p1m.bsequence # -datafile EBLOSUM62
#	-gapopen 10.0
#	-gapextend 0.5
#	-endopen 10.0
#	-endextend 0.5
#	-aformat3 pair
#	-sprotein1
#	-sprotein2
# Align_format: pair # Report_file: stdout
########################################

#======================================= #
# Aligned_sequences: 2
# 1: EMBOSS_001
# 2: EMBOSS_001
# Matrix: EBLOSUM62
# Gap_penalty: 10.0
# Extend_penalty: 0.5 #
# Length: 189
# Identity:    105/189 (55.6%) # Similarity:  125/189 (66.1%) # Gaps:	2/189 ( 1.1%)
# Score: 528.5 #
# #=======================================



EMBOSS_001
1
AAEPHSLWYNFTIIHLPRHGQQWCEVQSQVDQKNFLSYDCGSDKVLSMGH
50

EMBOSS_001

1
|||||||.|:.|:|...|.|.:||.||.|||:|.||.||||:..|..:.. AAEPHSLCYDITVIPKFRPGPRWCAVQGQVDEKTFLHYDCGNKTVTPVSP

50
EMBOSS_001
51
LEEQLYATDAWGKQLEMLREVGQRLRLELADTELEDFTPSGPLTLQVRMS
100

EMBOSS_001

51
|.::|..|.||..|..:||||...|..:|.|.:||::||..|||||.||| LGKKLNVTTAWKAQNPVLREVVDILTEQLRDIQLENYTPKEPLTLQARMS

100
EMBOSS_001
101
CECEADGYIRGSWQFSFDGRKFLLFDSNNRKWTVVHAGARRMKEKWEKDS
150

EMBOSS_001

101
||.:|:|:..|||||||||:.||||||..|.||.||.|||:||||||.|.
CEQKAEGHSSGSWQFSFDGQIFLLFDSEKRMWTTVHPGARKMKEKWENDK

150


EMBOSS_001
   151 GLTTFFKMVSMRDCKSWLRDFLMHRKKRLEPT--APPMV
187

.:...|...||.||..||.||||.....|||: |||||

EMBOSS_001
   151 VVAMSFHYFSMGDCIGWLEDFLMGMDSTLEPSAGAPPMV
189


Claim 50 is directed to an invention not patentably distinct from claims 1-9 of commonly assigned 11,117,969 as enunciated supra.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 11,117,969, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 

In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

15.  Claim Interpretation:  As pertains to the derivative of an 1-2 domain molecule that is recited in instant dependent claim 50, there is no definition in the specification of “derivative”, and so the said derivative need not have any more than one amino acid residue in common with a sequence comprising an amino acid sequence having at least 95% identity to the 187 amino acid residue sequence of SEQ ID NO: 17 having C103S and R162G substituent amino acid residues that is recited in instant base claim 1 (i.e., including that it need not have the C103S and R162G substituent amino acid residues).

Claim 50 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/366,320.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed derivative of an 1-2 domain molecule recited in instant dependent claim 50 need only have one amino acid residue in common with the molecule recited in instant base claim 1 (i.e., which is a modified ULBP3 polypeptide, SEQ ID NO: 17 being the wild-type ULBP3 peptide, see [0082] in the instant specification), while the claims of 16/366,320 are drawn to a non-natural, modified 1-2 domain of a natural NKG2D ligand molecule comprising at least 80% identity to the natural 1-2 domain, wherein the modified 1-2 domain has more than 5 amino acid residues of the natural 1-2 domain replaced and wherein the modification increases its binding affinity to a non-natural NKG2D receptor ectodomain, wherein the ectodomain of the non-natural NKG2D receptor has an affinity for at least one natural NKG2D ligand that is less than the affinity of the natural NKG2D receptor ectodomain for the at least natural NKG2D ligand, including wherein the at least one natural NKG2D ligand is any one of SEQ ID NOs: 1-9 (i.e., MICA, MICB, ULBP1, ULBP2, ULBP3, ULBP4, ULBP5, ULBP6 and OMCP, respectively, see [30] of the specification of ‘320, which all have some sequence identity to ULBP3 which is SEQ ID NO: 17 that is recited in instant base claim 1, see Strong and McFarland (Adv. Prot. Chem. 2004, 68: 281-312), especially at the paragraph spanning pages 293-294), and including wherein the amino acid sequences are those selected from the alternatives recited in claim 4 of ‘320.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 50 is directed to an invention not patentably distinct from claims 1-16 of commonly assigned 16/366,320 as enunciated above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 

In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

16.  Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644